DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
Applicants have provided a list of references at the end of their specification, which are not listed in the information disclosure statement.  The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Election/Restrictions
Applicant's election with traverse of group I (peptides) and SEQ ID 2 in the reply filed on 8 Jan, 2021 is acknowledged.  The traversal is on the ground(s) that there is no search burden.  This is not found persuasive because applicants have not overcome the showing of a search burden in the election/restriction requirement.
Applicants list the various groups and a number of defined sequences, and state that a search for parts of the invention will lead to the rest of the invention.  However, a conclusory statement is not sufficient to overcome the showing of a search burden in the election/restriction requirement.  
The requirement is still deemed proper and is therefore made FINAL.

Applicants have elected a polypeptide of SEQ ID 2.  A search was made for this invention, and references that rendered it obvious were found.  As a result, claims 1-3 were examined, and claims 4-20 were withdrawn from 

Claims Status
Claims 1-20 are pending.
Claims 4-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8 Jan, 2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. 

The Supreme Court in Alice Corp 573 US 208 (2014) laid out a three step test for patent eligibility (the Alice/Mayo test):

Are the claims drawn to a process, machine, manufacture, or a composition of matter?
Are the claims drawn to a judicial exception?
If the claims are drawn to a judicial exception, is there something beyond the exception?

Applied to the instant claims:
The claims are drawn to peptides, a composition of matter.  
The NCBI reference sequence XP_022674547, for SUMO protease ULP1 from Kluyvermyces marxianus has over 99% sequence identity with SEQ ID 2.  As this polypeptide has every structural element that applicants have stated are required for the functional limitations (stress tolerant, bunds to SUMO with high avidity), those limitations must necessarily be met.  As a naturally occurring polypeptide, this is a natural phenomenon, a judicial exception.
The claims do not describe any feature not found in the natural polypeptide, which shows that there is nothing beyond the judicial exception.  As a product, this is not incorporated into a practical application.

As the claims fail steps 2 and 3 of the Alice/Mayo test, they are patent ineligible.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure(MPEP 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure and (d) representative number of samples.
The issue at question is if a person of skill in the art would know what sequences will be stress tolerant and bind to SUMO modified proteins with high avidity.

(a and b) actual reduction to practice and disclosure of drawings or structural chemical formulas:  Applicants describe 1 polypeptide (SEQ ID 2) and fusion proteins to that polypeptide.  There is mention of conservative substitutions, but nothing describing what locations of the polypeptide are tolerant to substitution.
(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  Applicants are claiming a stress tolerant proteins that bind to SUMO modified proteins with high avidity.  This requires that the compounds have the functional ability to tolerate stress and to bind to SUMO modified proteins with high avidity.  However, applicants have not described what is required for a polypeptide to have 
There are two separate issues here, stress tolerant and SUMO binding.  Ball (Chem. World (Dec 2009) p58-62) describes protein unravelling (title)(i.e. denaturing).  This is a very important field because imperfectly folded proteins are involved in a number of important disorders (p58, 3d column, 2nd paragraph).  However, this is a complex phenomenon.  Cold denaturation was thought to be entropic (p59, 2nd column, 2nd paragraph), but experiments show that this is, at best, a gross oversimplification (p59, 3d column, 1st paragraph).  Explanations of how small molecule denaturants work has referred to water structure as a deus et machine (p60, 1st column, 2nd paragraph); this doesn’t explain how they work however.  It is clear that there are several mechanisms involved (p60, 2nd column, 1st paragraph, 3d column, all three paragraphs).  Attempts to create thermostability rely upon directed evolution (p61, 3d column, 5th paragraph) but this may come at a cost in activity (p62, 1st column, 2nd paragraph).  There are no general principles known; how the stability works varies (p62, 2nd column, 3d paragraph).  This reference teaches that stability is complex, and poorly understood.
With respect to SUMO binding, Toth et al (US 5,882,645) discusses peptide compounds (title).  30 mer peptides were used to raise antibodies in mice (column 17, line 13-20).  Every hexapeptide from the 30mer peptide was synthesized and used to see where the antibodies raised bound (column 17, line 21-26).  These bound at varied locations along the peptide (tables 3, 4, and 6, columns 17-20).  This shows that even a polypeptide much smaller than SUMO has multiple locations a compound can bind, and suggests that a polypeptide that binds to SUMO may not have any significant identity with another with the same functionality, as it binds to a different location which necessitates different binding features.
Even if a person of skill in the art starts with a known SUMO binding polypeptide, the prior art teaches that random substitutions are likely to be detrimental.  Yampolsky et al (Genetics (2005) 170 p1459-1472) teaches that even conservative mutations are likely to abrogate activity (table 3, p1465, top of page).  Unless a person of skill in the art knows details of the binding that applicants have not divulged, it is impossible to extrapolate from known binding sequences except finding variants in the laboratory.
a priori.. Thus, the claims lack written description.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


first rejection
Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and claims dependent on it, requires that the SUMO binding polypeptide be stress tolerant.  This is defined (paragraph 44) as “resistant to stressful conditions, such as elevated temperatures, reducing agents, denaturants, oxidizing agents, detergents, and/or prolonged incubation time.”  The issue is that the exact test is not given. although examples of certain stresses are given qualitatively.  If a polypeptide is stable at 50°C as a lyophilized powder with a buffer and stabilizers, but denatures at 45°C in solution at pH 4 (for example), it is not clear if the polypeptide meets the limitation of “stress tolerant.”

second rejection
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 lists a Markush group of percent sequence identities compared to SEQ ID 2 that the sequence must meet.  However, if an embodiment meets some of these percentages, but not others, it is not clear if the claim limitations have been met.  For example, if a polypeptide with 80% identity to SEQ ID 2 is found, it meets the percentages of less than 80%, but not those of more than 80%.  Thus, it is unclear if it reads on the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


first rejection
Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elmore et al (BMC Biol. (2011) 9(74).
Elmore et al looked at SUMO targeting by the S. cerevisiae protease Ulp1 (abstract).  The material was inactivated by mutating a cysteine in the active site to serine (3d page, 2nd column, 3d paragraph), while maintaining binding to SUMO (4th page, 1st column, 1st paragraph and 5th page, 1st column, 2nd paragraph).  Truncated variants comprising only region 3 of Ulp1 maintained binding activity, and can be used to purify SUMOylated proteins by binding to them(13th page, 1st column, 3d paragraph), with an affinity (Kd) of 12.8 nM (13th page, 2nd column, 2nd paragraph).  This is a polypeptide that binds to SUMO with affinity in the nanomolar range.  While the 

second rejection
Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the NCBI sequence XP 022674547 (2017).

	The NCBI sequence is given as:
  msvsyhrkgq epsvdhsrst vittdvsskp yyferkeihg petesnevkn kvgwrsspyn svlssifssa kswfswgepg sdvsssdsik egsvdenlkr nldendgsrv lkryhvdsil tekehlreql ehsitpkkei lklpkdpfkw ssdesgkanf dqspskvqyg trlykkrayk nkhssnslal rqsdelsylk difngeyrvp vevqkeranq lrllsndanv ssrssssnss nnimnlteki ktlllenrrl itgpegkgts sdddvviike rkidpleekr kqiyrqtlkf drsvlsfeee fksyseliee rrkiaeeirk lskpakpekl ipelsskdve avkatlrrsd nsvlsskytl evsvrdfktl apnrwlndti ieffmkyien ntpktvafns ffystlanrg yqgvrrwmkr kkvdildler ifipvnlnds hwtlgiidik nkrilyldsl ssgansvsfl imkniqsyli eesknklgkd felchldcpq qpngsdcgiy vclntlymsk nysldfnaqd avnmrvyigh lilsk .  Please note that the underlined section is identical with SEQ ID 2, save for a S177C mutation (numbering corresponding to SEQ ID 2).  While the reference does not specify the stress tolerance or SUMO binding affinity, this sequence has all the features that applicants have stated are required for these features, so they must necessarily follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Elmore et al (BMC Biology (2011) 9(74)) in view of Nambu-Nishida et al (Sci. Rep. (Aug 2017) 7(8993)).  

Elmore et al looked at SUMO targeting by the S. cerevisiae protease Ulp1 (abstract).  The material was inactivated by mutating a cysteine in the active site to serine (3d page, 2nd column, 3d paragraph), while maintaining binding to SUMO (4th page, 1st column, 1st paragraph and 5th page, 1st column, 2nd paragraph).  Truncated variants comprising only region 3 of Ulp1 maintained binding activity, and can be used to purify SUMOylated proteins by binding to them (13th page, 1st column, 3d paragraph), with an affinity (Kd) of 12.8 nM (13th page, 2nd column, 2nd paragraph).  A related study using the human homolog (with a similar C603S mutation) had similar properties, albeit with a lower affinity (13th page, 2nd column, 2nd paragraph).  As noted above, this reference anticipates claim 1.
The difference between this reference and the remaining claims is that it uses an Ulp1 protease from a different species.
Nambu-Nishida et al discuss genetic engineering of a cold and thermal resistant species K. marxianus yeast (title).  Like other yeasts, such as the S. cerevisiae of Elmore et al, this can be used for production of various products, and has the benefit of higher temperature tolerance and faster growth at higher temperatures (1st page, 1st paragraph).  This reference teaches that K. marxianus is a thermotolerant yeast known in the art for similar uses as the more common S. cerevisiae and teaches how to modify it.
K. marxianus of Nambu-Nishida et al, as a useful yeast species for the homolog from S. cerevisiae described by Elmore et al as a simple substitution of one known element (the yeast of Elmore et al) for another (the yeast of Nambu-Nishida et al) yielding expected results (a SUMO binding polypeptide).  As Elmore et al teaches that the much more distant human homolog was effective for this purpose, an artisan in this field would attempt this substitution with a reasonable expectation of success.
Applicants have states that the mutation corresponding to the C580S mutation in the S. cerevisiae homolog of Elmore et al is C517S in K. marxianus (paragraph 46).  Thus, the mutation of Elmore et al, in the homolog of Nambu-Nishida et al recapitulates a species consisting of SEQ ID 2, rendering claims 2 and 3 obvious.

Examiner’s Note
	Applicants have stated that the sequence has tolerance to denaturing conditions (paragraph 46).  However, it does not appear that this can be considered unexpected.  Nambu-Nishida et al teaches that the yeast is thermotolerant.  Saini et al (Process. Biochem. (2017) 56 p21-29) teaches that K. marxianus is resistant to redox extremes (abstract).  While this could be due to features other than the sequence of the polypeptide, it means that the sequence having these properties would not be unexpected.  Becktel et al (Biopolymers (1987) 26 p1859-1877) describes denaturing of proteins as a thermodynamic process (p1859, 1st paragraph), i.e. a state function.  This suggests that a protein that is resistant to denaturing due to one stressor will be, all things being equal, resistant to denaturing due to another stressor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214.  The examiner can normally be reached on M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FRED H REYNOLDS/Primary Examiner, Art Unit 1658